BENTON, C.J.,
concurring in part and dissenting in part.
I concur in certifying both questions, but respectfully dissent from today’s decision insofar as it reverses appellant’s conviction for second-degree murder.
As the majority opinion explains, the defense at trial was alibi. There was no contention that, or any issue as to whether, the perpetrator who, in the course of a home invasion robbery, bound “the victim’s hands ... and ... killed [him] by blunt force trauma to the head and neck,” ante p. 3, acted justifiably or with legal excuse. He did not. As the majority opinion also explains, defense “counsel and the court discussed the ... manslaughter instruction at length, and appellant's counsel] repeatedly stated he agreed with the version that was read to the jury.” Ante p. 14. In the circumstances, I would affirm the murder conviction.